                      Case 1:21-mj-00414-ZMF Document 1 Filed 05/04/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                        United States of America .                   )
                                                                     )
                                        v.
                                                                     )      Case No.
                          JOVAN ROBINSON                             )
                    also known as Javon Robinson                     )
                    DOB: xx/xx/xxxx; PDID: xxx-xxx                   )
                                                                     )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   February 25, 2021              in the county of                              in the
                       District of            Columbia           , the defendant(s) violated:

            Code Section                                                       Offense Description
21 U.S.C. § 841(a)(1)                           unlawfully, knowingly and intentionally distribute a mixture and substance
and § 841(b)(1)(C)                              containing a detectable amount of
                                                N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide), a Schedule II
                                                controlled substance.




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u


                                                                                                Complainant’s signature

                                                                                     MICHAEL BAUKNIGHT, Special Agent
                                                                                                 Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 
                                                                                                            2021.05.04
Date:             05/04/2021                                                                                16:43:59 -04'00'
                                                                                                   Judge’s signature

City and state:                      WASHINGTON, DC                                 ZIA M. FARUQUI, U.S. Magistrate Judge
                                                                                                 Printed name and title
